Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 1 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 2 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 3 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 4 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 5 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 6 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 7 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 8 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 9 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 10 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 11 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 12 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 13 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 14 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 15 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 16 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 17 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 18 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 19 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 20 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 21 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 22 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 23 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 24 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 25 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 26 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 27 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 28 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 29 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 30 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 31 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 32 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 33 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 34 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 35 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 36 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 37 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 38 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 39 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 40 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 41 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 42 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 43 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 44 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 45 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 46 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 47 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 48 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 49 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 50 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 51 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 52 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 53 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 54 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 55 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 56 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 57 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 58 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 59 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 60 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 61 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 62 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 63 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 64 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 65 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 66 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 67 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 68 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 69 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 70 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 71 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 72 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 73 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 74 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 75 of 76
Case 6:19-bk-12394-MW   Doc 1 Filed 03/25/19 Entered 03/25/19 10:23:02   Desc
                        Main Document    Page 76 of 76
